                                                        Case 2:20-cv-04423-AB-SK Document 52 Filed 09/26/20 Page 1 of 3 Page ID #:1109




                                                         1   GERAGOS & GERAGOS
                                                                    A PROFESSIONAL CORPORATION
                                                         2                   LAWYERS
                                                                  HISTORIC ENGNE COMPANY NO. 28
                                                                    644 South Figueroa Street
                                                         3      Los Angeles, California 90017-3411
                                                                     Telephone (213) 625-3900
                                                         4           Facsimile (213) 232-3255
                                                                      Geragos@Geragos.com

                                                         5   MARK J. GERAGOS                     (SBN 108325)
                                                             BEN J. MEISELAS                     (SBN 277412)
                                                         6   MATTHEW M. HOESLY                   (SBN 289593)

                                                         7   DHILLON LAW GROUP INC.
                                                             177 Post Street, Suite 700
                                                         8   San Francisco, California 94108
                                                             Telephone: (415) 433-1700
                                                         9   Facsimile: (415) 520-6593
                                                             HARMEET K DHILLON              (SBN 207873)
                                                        10   harmeet@dhillonlaw.com
                                                             NITOJ P. SINGH                 (SBN 265005)
                                                        11   nsingh@dhillonlaw.com
                   Los Angeles, California 90017-3411




                                                             Attorneys for Plaintiff, 10E, LLC
GERAGOS & GERAGOS, APC




                                                        12
                      HISTORIC ENGINE COMPANY NO. 28
                        644 South Figueroa Street




                                                        13                            UNITED STATES DISTRICT COURT
                                                        14                          CENTRAL DISTRICT OF CALIFORNIA
                                                        15   MARK’S ENGINE COMPANY No. 28                 Case No.: 2:20-cv-04423-AB-SK
                                                        16   RESTAURANT, LLC, a limited liability
                                                             company,                                     NOTICE OF SUPPLEMENTAL
                                                        17                                                AUTHORITY AND
                                                                                    Plaintiff,            INFORMATION FOLLOWING
                                                        18
                                                                                                          ORAL ARGUMENT IN SUPPORT
                                                        19                                                OF PLAINTIFF’S OPPOSITION
                                                                                    vs.                   TO DEFENDANT’S MOTION TO
                                                        20
                                                                                                          DISMISS PLAINTIFF’S FIRST
                                                        21   THE TRAVELER’S INDEMNITY                     AMENDED COMPLAINT
                                                        22   COMPANY OF CONNECTICUT, a
                                                             coproation; ERIC GARCETTI, an            Hearing:
                                                        23   individual; and DOES 1 to 25, inclusive, Date:    September 4, 2020
                                                        24                                            Time:    10:00 a.m.
                                                                               Defendants.            Place:   Courtroom 7B,
                                                        25                                                     First Street Courthouse
                                                        26                                                     350 W. First Street
                                                                                                               Los Angeles, CA 90012
                                                        27                                             Judge:  Andre Birotte, Jr.
                                                        28
                                                        Case 2:20-cv-04423-AB-SK Document 52 Filed 09/26/20 Page 2 of 3 Page ID #:1110




                                                         1
                                                         2          Plaintiff Mark’s Engine Company No. 28 (“Engine Co.”) respectfully submits this
                                                         3   notice of supplemental authority and information following oral argument on September 4,
                                                         4   2020, to advise the Court of recent material developments both in the law and in society that
                                                         5   have a direct bearing on the unique and novel issues raised in this case.
                                                         6          First, and on August 13, 2020, an order was rendered in favor of the insured in the
                                                         7   matter of Optical Services USA/JCI et al. v. Franklin Mutual Insurance Company, Civil
                                                         8   Action Docket No.: BER-L-3681-20, pending in the Superior Court of New Jersey Law
                                                         9   Division: Bergen County, a copy of both the Order and Hearing Transcript is attached hereto
                                                        10   as Exhibit A. The decision in Optical Services USA/JCI et al., which involves a claim by the
                                                        11   insured under a property insurance policy for COVID-19 related business income loss and
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC
                      HISTORIC ENGINE COMPANY NO. 28




                                                             civil authority coverage, provides further support for the arguments made in Engine Co.’s
                        644 South Figueroa Street




                                                        12
                                                        13   Opposition to Defendant’s Motion to Dismiss Plaintiff’s First Amended Complaint, see ECF
                                                        14   Doc. No. 34 at 5-13 (arguing that a prohibition of access to the subject property triggers civil
                                                        15   authority coverage and that “direct physical loss” is not limited to physical alteration to
                                                        16   property) and during oral argument before this Court.
                                                        17          Second, and in the matter of 10E, LLC v. Travelers Property Casualty Company of
                                                        18   America, pending before the Honorable Judge Steven V. Wilson in the United States District
                                                        19   Court, Central District of California, Case No. 2:20-cv-04418-SVW-AS, Plaintiff 10E, LLC
                                                        20   (“10E”) recently filed a Second Amended Complaint (“SAC”) on September 16, 2020 that
                                                        21   plead, among other things, that the civil order(s) responsible for shutting down 10E’s so-
                                                        22   called “non-essential” business were not, in fact, ‘caused’ by the COVID-19 virus, but
                                                        23   rather, premised on concerns with hospital bed availability and were also politically
                                                        24   motivated as alluded to recently by Los Angeles County’s Public Health Director, Dr.
                                                        25   Barbara Ferrer, see ECF Doc. No. 40 at 6-7. A copy of 10E’s SAC is attached hereto as
                                                        26   Exhibit B.
                                                        27          Third, and recently on September 17, 2020, an article was published by “Eater Los
                                                        28   Angeles” (see link: https://la.eater.com/2020/9/17/21444117/los-angeles-mayor-eric-garcetti-

                                                                                                           -2-
                                                        Case 2:20-cv-04423-AB-SK Document 52 Filed 09/26/20 Page 3 of 3 Page ID #:1111




                                                         1   al-fresco-outdoor-dining-ladot-funding-no-money-permits-vending) and attached hereto as
                                                         2   Exhibit C, which confirmed that Los Angeles’ “Al Fresco” outdoor dining program came to
                                                         3   a sudden halt after funding for the program ran out. As such, the County of Los Angeles is
                                                         4   no longer able to approve on-street dining options for the “Al Fresco” program—a blow to
                                                         5   Plaintiff (and other Los Angeles restaurants), which relies on an extremely limited outdoor
                                                         6   dining area to offer service to its valued customers in downtown Los Angeles.
                                                         7          Fourth, and on September 24, 2020, an order was rendered in favor of the insured in
                                                         8   the matter of Urogynecology Specialist of Florida LLC v. Sentinel Insurance Company,
                                                         9   LTD., Civil Action Docket No.: 6:20-cv-1174-Orl-22EJK, pending in the Federal District
                                                        10   Court, Middle District of Florida Orlando Division, a copy of the Order and is attached
                                                        11   hereto as Exhibit D. The decision in Urogynecology Specialist of Florida LLC, which
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC
                      HISTORIC ENGINE COMPANY NO. 28
                        644 South Figueroa Street




                                                        12   involves a claim by the insured under a property insurance policy for COVID-19 related
                                                        13   business income loss and civil authority coverage, provides further support for the arguments
                                                        14   made in Engine Co.’s Opposition to Defendant’s Motion to Dismiss Plaintiff’s First
                                                        15   Amended Complaint, see ECF Doc. No. 34 at 5-13 (arguing that a prohibition of access to
                                                        16   the subject property triggers civil authority coverage, that the “virus exclusion” does not
                                                        17   apply and that “direct physical loss” is not limited to physical alteration to property) and
                                                        18   during oral argument before this Court.
                                                        19
                                                        20
                                                                                                              GERAGOS & GERAGOS, APC
                                                        21                                                    DHILLON LAW GROUP INC.
                                                        22
                                                             DATED: September 18, 2020
                                                        23                                                    By:    /s/ Mark J. Geragos                    .
                                                        24                                                          MARK J. GERAGOS
                                                                                                                    BEN J. MEISELAS
                                                        25                                                          MATTHEW M. HOESLY
                                                        26                                                          HARMEET K DHILLON
                                                                                                                    NITOJ P. SINGH
                                                        27                                                          Attorneys for Plaintiff, MARK’S
                                                        28                                                          ENGINE CO. No. 28, LLC

                                                                                                           -3-
